Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendments filed 10/26/2020 and 11/5/2020 in which Claims 1-3, 5-10, 12, 14-18, 20-23, 25-30 are pending where Claims 4, 11, 13, 19, 24 are cancelled and Claims 26-30 are new.
Response to Arguments
Applicant’s arguments, see pages 9-16, filed 10/26/2020, with respect to the rejection(s) of claim(s) 1, 18, 23 under Branson and Schowengerdt have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lyons et al.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-7, 9, 10, 18, 23, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0300116 to Lyons et al (“Lyons”).
As to Claim 1, Lyons teaches an electronic device, comprising: a display (virtual reality viewer 10 is a smart phone retained by headgear 12 in the proper ; one or more processors (smart phone 400 includes a controller 402…the controller 402 and various modules…only illustrative of processing modules for the controller, see ¶ 0041; Fig. 4); and memory storing one or more programs configured to be executed by the one or more processors (storage module 410 stores and manages data, programs, clients and applications stored at the smart phone, see ¶ 0041), 
the one or more programs including instructions for: in response to detecting a field in a displayed application of a computer-generated reality (CGR) environment, displaying, in the CGR environment, a representation of at least a portion of the displayed application on a representation of a physical input device (virtual gaming device video display 20 and button panel 22 [field in a displayed application] may be a two-dimensional image of the gaming device integrated into the auto-stereo VR environment displayed at the VRV 10, see ¶ 0031; to coordinate the physical button panel 30 with the generated VR environment viewed by the player such as the gaming machine display of FIG. 1, the VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30 as suggested by arrow 34 in FIG. 1…when the physical button panel 30 is captured by the camera 14 and the beacon 36 is recognized provides a signal to the VRV 10 and/or back end server sources to recognize the physical button panel 30 and to incorporate a version of the physical button panel 30 into the VR environment content provided to the player…One or more controllers of the VRV 10 and/or back end servers synchronize and incorporate the captured image of , Although an input field is not explicitly disclosed, Examiner construes the view of the physical button panel captured by the camera as the detected input field in a displayed application. 
Before the effective filing date of the claimed invention, it would have been obvious to use the captured view of the physical button panel as the detected input field. The suggestion/motivation would have been in order to capture the touch gesture to provide the corresponding input to control, alter or provide an appropriate input for the VR rendition of the content (Lyons, see ¶ 0037).
Further, Lyons discloses wherein the representation of at least a portion of the displayed application includes a representation of the detected input field displayed positioned on the representation of the physical input device in the CGR environment (he VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30 as suggested by arrow 34 in FIG. 1, see ¶ 0036; the rendition of the VR content at the VRV 10 shows the player's virtual hand at 42 touching the virtual button panel 22 [representation of the physical input device] at the location corresponding to the physical touch at 40 of the physical button panel 30 [physical input device], see ¶ 0037; Examiner construes , and 
wherein the physical input device is external to the electronic device (VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30, see ¶ 0036; Figure 1 illustrates the physical button panel 30 is external to the virtual reality viewer 10); and
in response to detecting an input received at the physical input device, updating the input field based on the input, including displaying the representation of the input field having an updated appearance on the representation of the physical input device (the VRV 10 camera 14 captures the touch gesture to provide the corresponding input to control, alter or provide an appropriate input for the VR rendition of the content. The rendition of the VR content at the VRV 10 shows the player's virtual hand at 42 touching the virtual button panel 22 at the location corresponding to the physical touch at 40 of the physical button panel 30. With reference to FIG. 1, the player physical touches physical button 44 on the physical button panel 30 and obtains the tactile feel of the touch and the camera 14 of the VRV 10 captures and interprets the touch gesture as an input for generation of the appropriate input signal as well as generates into the VR content the corresponding visible virtual touch at the virtual button panel 22 at virtually displayed button 46, see ¶ 0037).
As to Claim 2, depending on Claim 1, Lyons teaches wherein the input includes a touch input at a location on the physical input device corresponding to a location of the input field displayed on the representation of the physical input device (the rendition of the VR content at the VRV 10 shows the player's virtual hand at 42 touching the virtual button panel 22 [representation of the physical input device] at the location corresponding to the physical touch at 40 of the physical button panel 30 [physical input device], see ¶ 0037).  
As to Claim 3, depending on Claim 1, Lyons teaches wherein displaying the updated input field comprises displaying the updated input field in the application (the VRV 10 camera 14 captures the touch gesture to provide the corresponding input to control, alter or provide an appropriate input for the VR rendition of the content. The rendition of the VR content at the VRV 10 shows the player's virtual hand at 42 touching the virtual button panel 22 at the location corresponding to the physical touch at 40 of the physical button panel 30. With reference to FIG. 1, the player physical touches physical button 44 on the physical button panel 30 and obtains the tactile feel of the touch and the camera 14 of the VRV 10 captures and interprets the touch gesture as an input for generation of the appropriate input signal as well as generates into the VR content the corresponding visible virtual touch at the virtual button panel 22 at virtually displayed button 46, see ¶ 0037).  
As to Claim 5, depending on Claim 1, Lyons teaches the one or more programs further including instructions for: in response to detecting the input received at the physical input device, generating a haptic feedback (To provide tactile feedback to the player, a physical, communicatively inert, button panel 30 is provided… The button panel 30 may include depressible or moveable buttons, see ¶ 0035).  
 the one or more programs further including instructions for: in response to detecting the input field in the displayed application, displaying, on the representation of the physical input device, keyboard keys (VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30 [detected input field in the displayed application], see ¶ 0036; the VRV 10 camera 14 captures the touch gesture to provide the corresponding input to control, alter or provide an appropriate input for the VR rendition of the content. The rendition of the VR content at the VRV 10 shows the player's virtual hand at 42 touching the virtual button panel 22 at the location corresponding to the physical touch at 40 of the physical button panel 30. With reference to FIG. 1, the player physical touches physical button 44 on the physical button panel 30 and obtains the tactile feel of the touch and the camera 14 of the VRV 10 captures and interprets the touch gesture as an input for generation of the appropriate input signal as well as generates into the VR content the corresponding visible virtual touch at the virtual button panel 22 at virtually displayed button 46, see ¶ 0037; Examiner construes the buttons on the touch panel as the keyboard keys).    
As to Claim 7, depending on Claim 6, Lyons teaches wherein the input includes a touch input at a location on the physical input device corresponding to a displayed location of a keyboard key (VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30 [detected input field in the displayed application], see ¶ 0036; the VRV 10 camera 14 captures the touch gesture to provide the corresponding input to control, alter or provide an .  
As to Claim 9, depending on Claim 1, Lyons teaches wherein the physical input device is a touch-sensitive surface (communicatively inert, physical, button panel resting on a platform or table top… In any form the physical button panel 30 is configured to provide touch, tactile feedback to the player for touches and finger slides or sliding gestures. The physical button panel 30 defines discrete input buttons, several identified as buttons 32a-e, see ¶ 0035).  
As to Claim 10, depending on Claim 9, Lyons teaches wherein the touch-sensitive surface does not include a display component (communicatively inert, physical, button panel resting on a platform or table top…In any form the physical button panel 30 is configured to provide touch, tactile feedback to the player for touches and finger slides or sliding gestures. The physical button panel 30 defines discrete input buttons, several identified as buttons 32a-e, see ¶ 0035).  
 Lyons teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display (virtual reality viewer 10 is a smart phone retained by headgear 12 in the proper position with its video display facing the user’s eyes for viewing, see ¶ 0029; Fig. 1; smart phone 400 includes a controller 402…the controller 402 and various modules…only illustrative of processing modules for the controller, see ¶ 0041; Fig. 4; storage module 410 stores and manages data, programs, clients and applications stored at the smart phone, see ¶ 0041), 
the one or more programs including instructions for: in response to detecting a field in a displayed application of a computer-generated reality (CGR) environment, displaying, in the CGR environment, a representation of at least a portion of the displayed application on a representation of a physical input device (virtual gaming device video display 20 and button panel 22 [field in a displayed application] may be a two-dimensional image of the gaming device integrated into the auto-stereo VR environment displayed at the VRV 10, see ¶ 0031; to coordinate the physical button panel 30 with the generated VR environment viewed by the player such as the gaming machine display of FIG. 1, the VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30 as suggested by arrow 34 in FIG. 1…when the physical button panel 30 is captured by the camera 14 and the beacon 36 is recognized provides a signal to the VRV 10 and/or back end server sources to recognize the physical button panel 30 and to incorporate a version of the physical button panel 30 into the VR , Although an input field is not explicitly disclosed, Examiner construes the view of the physical button panel captured by the camera as the detected input field in a displayed application. 
Before the effective filing date of the claimed invention, it would have been obvious to use the captured view of the physical button panel as the detected input field. The suggestion/motivation would have been in order to capture the touch gesture to provide the corresponding input to control, alter or provide an appropriate input for the VR rendition of the content (Lyons, see ¶ 0037).
Further, Lyons discloses wherein the representation of at least a portion of the displayed application includes a representation of the detected input field displayed positioned on the representation of the physical input device in the CGR environment (he VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30 as suggested by arrow 34 in FIG. 1, see ¶ 0036; the rendition of the VR content at the VRV 10 shows the player's virtual hand at 42 touching the virtual button panel 22 [representation of the physical , and 
wherein the physical input device is external to the electronic device (VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30, see ¶ 0036; Figure 1 illustrates the physical button panel 30 is external to the virtual reality viewer 10); and
in response to detecting an input received at the physical input device, updating the input field based on the input, including displaying the representation of the input field having an updated appearance on the representation of the physical input device (the VRV 10 camera 14 captures the touch gesture to provide the corresponding input to control, alter or provide an appropriate input for the VR rendition of the content. The rendition of the VR content at the VRV 10 shows the player's virtual hand at 42 touching the virtual button panel 22 at the location corresponding to the physical touch at 40 of the physical button panel 30. With reference to FIG. 1, the player physical touches physical button 44 on the physical button panel 30 and obtains the tactile feel of the touch and the camera 14 of the VRV 10 captures and interprets the touch gesture as an input for generation of the appropriate input signal as well as generates into the VR content the corresponding visible virtual touch at the virtual button panel 22 at virtually displayed button 46, see ¶ 0037).
 Lyons teaches a method, comprising: at an electronic device having a display (virtual reality viewer 10 is a smart phone retained by headgear 12 in the proper position with its video display facing the user’s eyes for viewing, see ¶ 0029; Fig. 1), 
in response to detecting a field in a displayed application of a computer-generated reality (CGR) environment, displaying, in the CGR environment, a representation of at least a portion of the displayed application on a representation of a physical input device (virtual gaming device video display 20 and button panel 22 [field in a displayed application] may be a two-dimensional image of the gaming device integrated into the auto-stereo VR environment displayed at the VRV 10, see ¶ 0031; to coordinate the physical button panel 30 with the generated VR environment viewed by the player such as the gaming machine display of FIG. 1, the VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30 as suggested by arrow 34 in FIG. 1…when the physical button panel 30 is captured by the camera 14 and the beacon 36 is recognized provides a signal to the VRV 10 and/or back end server sources to recognize the physical button panel 30 and to incorporate a version of the physical button panel 30 into the VR environment content provided to the player…One or more controllers of the VRV 10 and/or back end servers synchronize and incorporate the captured image of the physical button panel 30 into the VR scene [representation of at least a portion of the displayed application] as suggested in FIG. 1 where a virtual copy or substantial copy of the physical button panel 30 is rendered as a virtual button panel 22 [representation , Although an input field is not explicitly disclosed, Examiner construes the view of the physical button panel captured by the camera as the detected input field in a displayed application. 
Before the effective filing date of the claimed invention, it would have been obvious to use the captured view of the physical button panel as the detected input field. The suggestion/motivation would have been in order to capture the touch gesture to provide the corresponding input to control, alter or provide an appropriate input for the VR rendition of the content (Lyons, see ¶ 0037).
Further, Lyons discloses wherein the representation of at least a portion of the displayed application includes a representation of the detected input field displayed positioned on the representation of the physical input device in the CGR environment (he VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30 as suggested by arrow 34 in FIG. 1, see ¶ 0036; the rendition of the VR content at the VRV 10 shows the player's virtual hand at 42 touching the virtual button panel 22 [representation of the physical input device] at the location corresponding to the physical touch at 40 of the physical button panel 30 [physical input device], see ¶ 0037; Examiner construes that the virtual reality button panel 22, i.e. representation of the detected input field, is rendered to overlay the physical button panel), and 
wherein the physical input device is external to the electronic device (VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30, see ¶ 0036; Figure 1 illustrates the physical button panel 30 is external to the virtual reality viewer 10); and
in response to detecting an input received at the physical input device, updating the input field based on the input, including displaying the representation of the input field having an updated appearance on the representation of the physical input device (the VRV 10 camera 14 captures the touch gesture to provide the corresponding input to control, alter or provide an appropriate input for the VR rendition of the content. The rendition of the VR content at the VRV 10 shows the player's virtual hand at 42 touching the virtual button panel 22 at the location corresponding to the physical touch at 40 of the physical button panel 30. With reference to FIG. 1, the player physical touches physical button 44 on the physical button panel 30 and obtains the tactile feel of the touch and the camera 14 of the VRV 10 captures and interprets the touch gesture as an input for generation of the appropriate input signal as well as generates into the VR content the corresponding visible virtual touch at the virtual button panel 22 at virtually displayed button 46, see ¶ 0037).
As to Claim 26, depending on Claim 1, Lyons teaches wherein the display is at least partially transparent and the representation of the physical input device is a view of the physical input device through the display (virtual reality viewer 10 is a smart phone retained by headgear 12 in the proper position with its video display facing the user’s eyes for viewing, see ¶ 0029; Fig. 1; the VRV 10 camera .  
As to Claim 27, depending on Claim 1, Lyons teaches wherein the representation of the physical input device is an image of the physical input device displayed on the display (The rendition of the VR content at the VRV 10 shows the player's virtual hand at 42 touching the virtual button panel 22 at the location corresponding to the physical touch at 40 of the physical button panel 30, see ¶ 0036).  
As to Claim 28, depending on Claim 18, Lyons teaches wherein the representation of the physical input device is an image of the physical input device displayed on the display (The rendition of the VR content at the VRV 10 shows the player's virtual hand at 42 touching the virtual button panel 22 at the location corresponding to the physical touch at 40 of the physical button panel 30, see ¶ 0036).  
As to Claim 29, depending on Claim 23, Lyons teaches wherein the representation of the physical input device is an image of the physical input device displayed on the display (The rendition of the VR content at the VRV 10 shows the player's virtual hand at 42 touching the virtual button panel 22 at the location corresponding to the physical touch at 40 of the physical button panel 30, see ¶ 0036).  
 Lyons teaches wherein the display is at least partially transparent and the representation of the physical input device is a view of the physical input device through the display (virtual reality viewer 10 is a smart phone retained by headgear 12 in the proper position with its video display facing the user’s eyes for viewing, see ¶ 0029; Fig. 1; the VRV 10 camera 14 captures the touch gesture to provide the corresponding input to control, alter or provide an appropriate input for the VR rendition of the content. The rendition of the VR content at the VRV 10 shows the player's virtual hand at 42 touching the virtual button panel 22 at the location corresponding to the physical touch at 40 of the physical button panel 30, see ¶ 0036).
5.	Claims 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/300116 to Lyons et al (“Lyons”) in view of U.S. Patent Publication 2010/0177035 to Schowengerdt et al (“Schowengerdt”).
As to Claim 8, depending on Claim 6, Lyons fails to disclose wherein: the physical input device is a physical keyboard with physical keyboard keys, the keyboard keys are displayed in accordance with a determination that the detected input field is a text-entry field and respective displayed keyboard keys have a different value than the physical keyboard keys upon which they are displayed. Schowengerdt teaches wherein: the physical input device is a physical keyboard with physical keyboard keys, the keyboard keys are displayed in accordance with a determination that the detected input field is a text-entry field (the camera 122 may be placed on a surface, such as a table. The camera 122 acquires images of a user typing in the field of view 210 of camera 122, without  when a user of system 100 places its hands in the sensing region 210 of the camera…the processor at the dongle 120 detects any suspected key presses within region 210. A key press is detected when the user taps a finger against the surface (e.g., a table) that is mapped to a particular virtual key (e.g., the letter "A") [location of the input field], see ¶ 0039, 0042; Fig. 2). Examiner construes the camera’s determination of key presses, e.g. input field, on a surface would correspond to the physical device in the real world, and respective displayed keyboard keys have a different value than the physical keyboard keys upon which they are displayed (the processor at the dongle 120 detects any suspected key presses within region 210. A key press is detected when the user taps a finger against the surface (e.g., a table) that is mapped to a particular virtual key (e.g., the letter "A"). Second, the processor at the dongle 120 estimates the regions of the virtual keyboard over which the tips of the user's fingers are hovering…the processor at the dongle 120 may distort the image of the user's hands (e.g., stretching, uniformly or non-uniformly, the image along one axis), see ¶ 0042-0043). Examiner construes that the estimates of the regions of the virtual keyboard over which the tips of the user’s fingers are hovering may correspond to different values of key presses on the surface to the key presses detected by the camera for display on the virtual keyboard.  

As to Claim 12, depending on Claim 1, Lyons fails to teach wherein updating the input field based on the input comprises: receiving input data indicative of the input at the physical input device; and updating the input field in accordance with the received input data. Schowengerdt teaches wherein updating the input field based on the input comprises: receiving input data indicative of the input at the physical input device; and updating the input field in accordance with the received input data (The external display device may present an image of a virtual keyboard 219, which is superimposed over the virtual monitor 215. The external display device may also show an outline of the user's hands 217A-B, which represents the current position of the user's hands; when a user of system 100 places its hands in the sensing region 210 of the camera…the processor at the dongle 120 detects any suspected key presses within region 210 [receiving input data indicative of the input at the physical input device]. A key press is detected when the user taps a finger against the surface .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lyons with Schowengerdt to teach wherein updating the input field based on the input comprises: receiving input data indicative of the input at the physical input device; and updating the input field in accordance with the received input data. The suggestion/motivation would have been in order for an image of the virtual keyboard to include an indication representative of a finger selecting a key (see Abstract).
6.	Claims 14-17, 20-22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/300116 to Lyons et al (“Lyons”) in view of U.S. Patent Publication 2011/0130159 to Chen et al (“Chen”).
As to Claim 14, depending on Claim 1, Lyons teaches displaying the representation of at least a portion of the displayed application on the representation of the physical input device (to coordinate the physical button panel 30 with the generated VR environment viewed by the player such as the gaming machine display of FIG. 1, the VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30 as suggested by arrow 34 in FIG. 1…when the physical button panel 30 is captured by the camera 14 and the beacon 36 is recognized provides a signal to the VRV 10 and/or back end server sources to recognize the physical button panel 30 and to incorporate a version of the physical button panel 30 into the VR environment content provided to the player…One or more controllers of the VRV 10 and/or back end servers 
Lyons does not expressly disclose the one or more programs further including instructions for: in accordance with a determination that the detected input field is a text-entry field, includes displaying, in the CGR environment, a text box positioned on the representation of the physical input device.  
Chen teaches the one or more programs further including instructions for: in accordance with a determination that the detected input field is a text-entry field (projector may project an image 11 and the projected image may be sensed by the camera 2, see ¶ 0066; operating circuitry 7 may compare the changed image with a prior image to determine what change had been made. The change may be the pressing or touching a projected image of one or more keys of a keypad…the writing of text on a projected image, see ¶ 0070; The projector 10 may project the image onto a surface 12, for example, and the user or one or more other people may view the projected image, see ¶ 0087), 
displaying, in the CGR environment, a text box positioned on the representation of the physical input device (recognizing the character and placing  projector may project an image 11 and the projected image may be sensed by the camera 2, see ¶ 0066; operating circuitry 7 may compare the changed image with a prior image to determine what change had been made. The change may be the pressing or touching a projected image of one or more keys of a keypad…the writing of text on a projected image, see ¶ 0070; projected images may be information, e.g., text, illustrations, pictures, etc., see ¶ 0073).  
Before the effective filing date of the claimed invention, it would have been obvious to combine Lyons with Chen to teach the one or more programs further including instructions for: in accordance with a determination that the detected input field is a text-entry field, includes displaying, in the CGR environment, a text box positioned on the representation of the physical input device. The suggestion/motivation would have been in order detecting a change in the sensed view of the projected image to provide an input to the portable communication device (see Abstract).
As to Claim 15, depending on Claim 1, Lyons teaches displaying the representation of at least a portion of the displayed application on the representation of the physical input device (to coordinate the physical button panel 30 with the generated VR environment viewed by the player such as the gaming machine display of FIG. 1, the VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30 as suggested by arrow 34 in FIG. 1…when the physical button panel 30 is captured by the camera 14 and the beacon 36 is recognized provides a signal to the VRV 10 and/or back end server 
Lyons does not expressly disclose the one or more programs further including instructions for: in accordance with a determination that the detected input field is a digital signature field, includes displaying, in the CGR environment, a digital signature box positioned on the representation of the physical input device.  
Chen teaches the one or more programs further including instructions for: in accordance with a determination that the detected input field is a digital signature field (projector may project an image 11 and the projected image may be sensed by the camera 2, see ¶ 0066; operating circuitry 7 may compare the changed image with a prior image to determine what change had been made. The change may be the pressing or touching a projected image of one or more keys of a keypad…the writing of text on a projected image, see ¶ 0070; The  includes displaying, in the CGR environment, a digital signature box positioned on the representation of the physical input device  (recognizing the character and placing it in a text input field of a document, see ¶ 0041;projector may project an image 11 and the projected image may be sensed by the camera 2, see ¶ 0066; operating circuitry 7 may compare the changed image with a prior image to determine what change had been made. The change may be the pressing or touching a projected image of one or more keys of a keypad…the change may be the drawing a line or other symbol…the writing of text on a projected image, see ¶ 0070; projected images may be information, e.g., text, illustrations, pictures, etc., see ¶ 0073).  
Before the effective filing date of the claimed invention, it would have been obvious to combine Lyons with Chen to teach the one or more programs further including instructions for: in accordance with a determination that the detected input field is a digital signature field, includes displaying, in the CGR environment, a digital signature box positioned on the representation of the physical input device. The suggestion/motivation would have been in order detecting a change in the sensed view of the projected image to provide an input to the portable communication device (see Abstract).
As to Claim 16, depending on Claim 1, Lyons teaches displaying the representation of at least a portion of the displayed application on the representation of the physical input device (to coordinate the physical button 
Lyons does not expressly disclose the one or more programs further including instructions for: in accordance with a determination that the detected input field includes one or more radio buttons, includes displaying, in the CGR environment, one or more radio buttons positioned on the representation of the physical input device. 
Chen teaches the one or more programs further including instructions for: in accordance with a determination that the detected input field includes one or more radio buttons  (projector may project an image 11 and the projected image may be sensed by the camera 2, see ¶ 0066; operating circuitry 7 may compare the changed image with a prior image to determine what change had been made. The change may be the pressing or touching a projected image of one or more keys of a keypad…the writing of text on a projected image, see ¶ 0070; By pointing to a respective control button 15a, 15b, 15c [radio buttons] in a projected image 11, a change is made to the projected image; and that change is sensed by the camera and is used to provide an input to the mobile phone, for example, according to the particular function, etc., as represented by the respective control button, see ¶ 0071; The projector 10 may project the image onto a surface 12, for example, and the user or one or more other people may view the projected image, see ¶ 0087), includes displaying, in the CGR environment, one or more radio buttons positioned on the representation of the physical input device (By pointing to a respective control button 15a, 15b, 15c [radio buttons] in a projected image 11, a change is made to the projected image; and that change is sensed by the camera and is used to provide an input to the mobile phone, for example, according to the particular function, etc., as represented by the respective control button, see ¶ 0071, Fig. 1; The projector 10 may project the image onto a surface 12, for example, and the user or one or more other people may view the projected image, see ¶ 0087).  
Before the effective filing date of the claimed invention, it would have been obvious to combine Lyons with Chen to teach the one or more programs further including instructions for: in accordance with a determination that the detected 
As to Claim 17, depending on Claim 1, Lyons teaches displaying the representation of at least a portion of the displayed application on the representation of the physical input device (to coordinate the physical button panel 30 with the generated VR environment viewed by the player such as the gaming machine display of FIG. 1, the VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30 as suggested by arrow 34 in FIG. 1…when the physical button panel 30 is captured by the camera 14 and the beacon 36 is recognized provides a signal to the VRV 10 and/or back end server sources to recognize the physical button panel 30 and to incorporate a version of the physical button panel 30 into the VR environment content provided to the player…One or more controllers of the VRV 10 and/or back end servers synchronize and incorporate the captured image of the physical button panel 30 into the VR scene [representation of at least a portion of the displayed application] as suggested in FIG. 1 where a virtual copy or substantial copy of the physical button panel 30 is rendered as a virtual button panel 22 [representation of a physical input device], see ¶ 0036; The rendition of the VR content at the VRV 10 shows the player's virtual hand at 42 touching the virtual button panel 22 
Lyons does not expressly disclose displaying, in the CGR environment, text associated with the one or more radio buttons of the detected input field.  
Chen teaches displaying, in the CGR environment, text associated with the one or more radio buttons of the detected input field  (projector may project an image 11 and the projected image may be sensed by the camera 2, see ¶ 0066; operating circuitry 7 may compare the changed image with a prior image to determine what change had been made. The change may be the pressing or touching a projected image of one or more keys of a keypad…the writing of text on a projected image, see ¶ 0070; By pointing to a respective control button 15a, 15b, 15c [radio buttons] in a projected image 11, a change is made to the projected image; and that change is sensed by the camera and is used to provide an input to the mobile phone, for example, according to the particular function, etc., as represented by the respective control button, see ¶ 0071, Fig. 1; The projector 10 may project the image onto a surface 12, for example, and the user or one or more other people may view the projected image, see ¶ 0087).  
Before the effective filing date of the claimed invention, it would have been obvious to combine Lyons with Chen to teach displaying, in the CGR environment, text associated with the one or more radio buttons of the detected input field.  The suggestion/motivation would have been in order detecting a change in the sensed view of the projected image to provide an input to the portable communication device (see Abstract).
displaying the representation of at least a portion of the displayed application on the representation of the physical input device (to coordinate the physical button panel 30 with the generated VR environment viewed by the player such as the gaming machine display of FIG. 1, the VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30 as suggested by arrow 34 in FIG. 1…when the physical button panel 30 is captured by the camera 14 and the beacon 36 is recognized provides a signal to the VRV 10 and/or back end server sources to recognize the physical button panel 30 and to incorporate a version of the physical button panel 30 into the VR environment content provided to the player…One or more controllers of the VRV 10 and/or back end servers synchronize and incorporate the captured image of the physical button panel 30 into the VR scene [representation of at least a portion of the displayed application] as suggested in FIG. 1 where a virtual copy or substantial copy of the physical button panel 30 is rendered as a virtual button panel 22 [representation of a physical input device], see ¶ 0036; The rendition of the VR content at the VRV 10 shows the player's virtual hand at 42 touching the virtual button panel 22 at the location corresponding to the physical touch at 40 of the physical button panel 30, see ¶ 0037). 
Lyons does not expressly disclose the one or more programs further including instructions for: in accordance with a determination that the detected input field is a text-entry field, includes displaying, in the CGR environment, a text box positioned on the representation of the physical input device.  Chen teaches the one or more programs further including instructions for: in accordance with a determination that the detected input field is a text-entry field (projector may project an image 11 and the projected image may be sensed by the camera 2, see ¶ 0066; operating circuitry 7 may compare the changed image with a prior image to determine what change had been made. The change may be the pressing or touching a projected image of one or more keys of a keypad…the writing of text on a projected image, see ¶ 0070; The projector 10 may project the image onto a surface 12, for example, and the user or one or more other people may view the projected image, see ¶ 0087), includes displaying, in the CGR environment, a text box positioned on the representation of the physical input device (recognizing the character and placing it in a text input field of a document, see ¶ 0041; projector may project an image 11 and the projected image may be sensed by the camera 2, see ¶ 0066; operating circuitry 7 may compare the changed image with a prior image to determine what change had been made. The change may be the pressing or touching a projected image of one or more keys of a keypad…the writing of text on a projected image, see ¶ 0070; projected images may be information, e.g., text, illustrations, pictures, etc., see ¶ 0073).  
Before the effective filing date of the claimed invention, it would have been obvious to combine Lyons with Chen to teach the one or more programs further including instructions for: in accordance with a determination that the detected input field is a text-entry field, includes displaying, in the CGR environment, a text box positioned on the representation of the physical input device. The 
  As to Claim 21, depending on Claim 18, Lyons teaches displaying the representation of at least a portion of the displayed application on the representation of the physical input device (to coordinate the physical button panel 30 with the generated VR environment viewed by the player such as the gaming machine display of FIG. 1, the VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30 as suggested by arrow 34 in FIG. 1…when the physical button panel 30 is captured by the camera 14 and the beacon 36 is recognized provides a signal to the VRV 10 and/or back end server sources to recognize the physical button panel 30 and to incorporate a version of the physical button panel 30 into the VR environment content provided to the player…One or more controllers of the VRV 10 and/or back end servers synchronize and incorporate the captured image of the physical button panel 30 into the VR scene [representation of at least a portion of the displayed application] as suggested in FIG. 1 where a virtual copy or substantial copy of the physical button panel 30 is rendered as a virtual button panel 22 [representation of a physical input device], see ¶ 0036; The rendition of the VR content at the VRV 10 shows the player's virtual hand at 42 touching the virtual button panel 22 at the location corresponding to the physical touch at 40 of the physical button panel 30, see ¶ 0037). 
  Chen teaches the one or more programs further including instructions for: in accordance with a determination that the detected input field is a digital signature field (projector may project an image 11 and the projected image may be sensed by the camera 2, see ¶ 0066; operating circuitry 7 may compare the changed image with a prior image to determine what change had been made. The change may be the pressing or touching a projected image of one or more keys of a keypad…the writing of text on a projected image, see ¶ 0070; The projector 10 may project the image onto a surface 12, for example, and the user or one or more other people may view the projected image, see ¶ 0087), includes displaying, in the CGR environment, a digital signature box positioned on the representation of the physical input device  (recognizing the character and placing it in a text input field of a document, see ¶ 0041;projector may project an image 11 and the projected image may be sensed by the camera 2, see ¶ 0066; operating circuitry 7 may compare the changed image with a prior image to determine what change had been made. The change may be the pressing or touching a projected image of one or more keys of a keypad…the change may be the drawing a line or other symbol…the writing of text on a projected image, see ¶ 0070; projected images may be information, e.g., text, illustrations, pictures, etc., see ¶ 0073).  

As to Claim 22, depending on Claim 18, Lyons teaches displaying the representation of at least a portion of the displayed application on the representation of the physical input device (to coordinate the physical button panel 30 with the generated VR environment viewed by the player such as the gaming machine display of FIG. 1, the VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30 as suggested by arrow 34 in FIG. 1…when the physical button panel 30 is captured by the camera 14 and the beacon 36 is recognized provides a signal to the VRV 10 and/or back end server sources to recognize the physical button panel 30 and to incorporate a version of the physical button panel 30 into the VR environment content provided to the player…One or more controllers of the VRV 10 and/or back end servers synchronize and incorporate the captured image of the physical button panel 30 into the VR scene [representation of at least a portion of the displayed application] as suggested in FIG. 1 where a virtual copy or substantial copy of the physical button panel 30 is rendered as a virtual button panel 22 [representation 
Lyons does not expressly disclose the one or more programs further including instructions for: in accordance with a determination that the detected input field includes one or more radio buttons, one or more radio buttons positioned on the representation of the physical input device. 
Chen teaches the one or more programs further including instructions for: in accordance with a determination that the detected input field includes one or more radio buttons  (projector may project an image 11 and the projected image may be sensed by the camera 2, see ¶ 0066; operating circuitry 7 may compare the changed image with a prior image to determine what change had been made. The change may be the pressing or touching a projected image of one or more keys of a keypad…the writing of text on a projected image, see ¶ 0070; By pointing to a respective control button 15a, 15b, 15c [radio buttons] in a projected image 11, a change is made to the projected image; and that change is sensed by the camera and is used to provide an input to the mobile phone, for example, according to the particular function, etc., as represented by the respective control button, see ¶ 0071; The projector 10 may project the image onto a surface 12, for example, and the user or one or more other people may view the projected image, see ¶ 0087), includes displaying, in the CGR environment, one or more radio buttons positioned on the representation of the physical input device (By .  
Before the effective filing date of the claimed invention, it would have been obvious to combine Lyons with Chen to teach the one or more programs further including instructions for: in accordance with a determination that the detected input field includes one or more radio buttons, includes displaying, in the CGR environment, one or more radio buttons positioned on the representation of the physical input device. The suggestion/motivation would have been in order detecting a change in the sensed view of the projected image to provide an input to the portable communication device (see Abstract).
As to Claim 25, depending on Claim 23, Lyons teaches displaying the representation of at least a portion of the displayed application on the representation of the physical input device (to coordinate the physical button panel 30 with the generated VR environment viewed by the player such as the gaming machine display of FIG. 1, the VRV 10 is adapted to, using the camera 14, capture a view of the physical button panel 30 as suggested by arrow 34 in FIG. 1…when the physical button panel 30 is captured by the camera 14 and the beacon 36 is recognized provides a signal to the VRV 10 and/or back end server 
Lyons does not expressly disclose in accordance with a determination that the detected input field is a text-entry field, includes displaying, in the CGR environment, a text box positioned on the representation of the physical input device. 
Chen teaches in accordance with a determination that the detected input field is a text-entry field, displaying the at least a portion of the displayed application on the representation of the physical input device includes displaying, in the CGR environment, a text box positioned on the representation of the physical input device (projector may project an image 11 and the projected image may be sensed by the camera 2, see ¶ 0066; operating circuitry 7 may compare the changed image with a prior image to determine what change had been made. The change may be the pressing or touching a projected image of one or more , 
Before the effective filing date of the claimed invention, it would have been obvious to combine Lyons with Chen to teach in accordance with a determination that the detected input field is a text-entry field, includes displaying, in the CGR environment, a text box positioned on the representation of the physical input device. The suggestion/motivation would have been in order detecting a change in the sensed view of the projected image to provide an input to the portable communication device (see Abstract).
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694